Powell, J.
1. Viewed in the light of the criteria announced in the case of Florence Wagon Works v. Salmon, 8 Ga. App. 197 (68 S. E. 866), and cases there cited, the amount claimed in the petition as liquidated damages was penalty, and the demurrer to the portion of the petition ■which sought a recovery therefor should have been sustained.
2. So. far as the petition sought to recover for the purcliase-price of goods sold and delivered, it was not subject to the demurrer.

Judgment affirmed in pari, and reversed in part.